Citation Nr: 0527704	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  03-01 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for back 
pain.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right wrist disorder, to include arthritis.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left ankle disorder, to include arthritis.  

4.  Entitlement to an increased disability rating for 
service-connected peptic ulcer disease with gastritis, 
currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion  


WITNESSES AT HEARING ON APPEAL  

Veteran and his spouse  


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active service from March 1995 to April 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) 
located in Jackson, Mississippi.  The March 2002 RO decision 
denied the benefits sought on appeal.  

The veteran's sworn testimony was obtained at a hearing 
conducted by the Board at the RO in June 2003 (Travel Board 
hearing).  A transcript of this hearing is on file.  

Although a June 2003 RO decision assigned a zero percent 
evaluation for service-connected peptic ulcer disease with 
gastritis effective from September 1, 2003 (the reduction in 
the evaluation was proposed in a February 2003 RO decision), 
a February 2005 RO decision restored a 20 percent evaluation 
for service-connected peptic ulcer disease with gastritis 
effective from September 1, 2003.  Accordingly, the issue on 
appeal is as stated by the Board on the first page of this 
decision.  

The Board remanded the claims on appeal in March 2004 for 
additional necessary development.  



FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims on appeal, explained to him who was 
responsible for submitting such evidence, and obtained and 
developed all other evidence necessary for an equitable 
disposition of the claims on appeal.  

2.  The veteran's service-connected history of PUD with 
gastritis is shown to be manifested by subjective complaints 
of severe recurrent gastric upset, with no objective 
demonstration of vomiting and weight loss, and no anemia or 
substantial weight loss, with no recurring episodes of severe 
symptoms. two or three times a year averaging less than 10 
days in duration, or continuous moderate manifestations.  

3.  In a February 1999 decision, the RO denied an original 
claim for service connection for back pain, a right wrist 
disorder, to include arthritis, and a left ankle disorder, to 
include arthritis.  

4.  Evidence submitted since the February 1999 rating 
decision does not bear directly and substantially upon the 
specific matters under consideration, and, by itself or in 
connection with evidence previously assembled, it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims for service connection for 
back pain, a right wrist disorder, to include arthritis, and 
a left ankle disorder, to include arthritis.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a 
history of peptic ulcer disease with gastritis are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.114 Diagnostic Code 7305 (2004).  

2.  The February 1999 RO rating decision denying service 
connection for back pain, a right wrist disorder, to include 
arthritis, and a left ankle disorder, to include arthritis, 
is final.  38 U.S.C.A. § 7105(c) (West 2002).  

3.  Evidence received since the February 1999 RO rating 
decision denying service connection for back pain, a right 
wrist disorder, to include arthritis, and a left ankle 
disorder, to include arthritis, is not new and material, and 
the veteran's claims of service connection for back pain, a 
right wrist disorder, to include arthritis, and a left ankle 
disorder, to include arthritis, are not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Advise and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  As to the claim for an increased rating for PUD with 
gastritis, the RO issued a VCAA notice letter to the veteran 
in January 2002before the RO's initial adjudication of the 
claim in March 2002.  Therefore, the timing requirement of 
the notice as set forth in Pelegrini has been met and to 
decide the claim on appeal would not be prejudicial to the 
claimant.  

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case as to the claim for 
increase.  VCAA notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

The January 2002 notice of VCAA and an additional notice, 
issued in April 2004,  comply with all pertinent VA law and 
regulations.  These VCAA notice letters informed the veteran 
of the information needed to substantiate his claim for an 
increased rating and to reopen his claims for service 
connection.  For example, the January 2002 letter 
specifically told him that for the increased rating claim, 
the evidence must show that the service-connected condition 
had worsened enough to warrant payment of a greater 
evaluation.  With regard to the reopening of claims for 
service connection, the January 2002 letter told the veteran 
what the evidence must show to warrant service connection, 
and the April 2004 letter informed to him that he must submit 
new and material evidence to reopen his claims and explained 
to him what was meant by new and material evidence.  Because 
the veteran did not reply to the January 2002 VCAA letter, 
the RO called him in March 2002, and he confirmed that he had 
no additional evidence to submit other than VA treatment 
records which requested the RO to obtain for him.  He also 
replied to the April 2004 letter, requesting the RO to obtain 
medical records and providing completed authorization forms 
to enable the RO to attempt to obtain private medical 
records.  

The record also indicates that the veteran was provided with 
a copy of the March 2002 RO rating decision, the July 2002 
statement of the case (SOC), he February 2003 proposed 
reduction, the June 2003 reduced rating, and the February 
2005 supplemental statement of the case (SSOC), each of which 
set forth the general requirements of applicable law 
pertaining to evidence to support the claim on appeal.  

Moreover, the April 2004 VCAA notice advised the veteran of 
specific allocation of responsibility for obtaining such 
evidence.  Although the VCAA notice was issued after the 
March 2002 RO decision that no new and material evidence had 
been submitted to reopen the claims, it was issued prior to 
the readjudication of the claims in a January 2005 SSOC.  
Therefore, the Board finds that any defect with respect to 
the timing of the VCAA notice, as to the petitions to reopen 
claims for service connection for back pain, a right wrist 
disorder, to include arthritis, and a left ankle disorder, to 
include arthritis, was harmless error for the reasons 
specified below.  

While VCAA notice was not given prior to the first AOJ 
adjudication of the petitions to reopen, notice was provided 
by the AOJ prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
petitions to reopen were readjudicated in the January 2005 
SSOC provided to the veteran.  The veteran has also been 
provided with every opportunity to submit evidence and 
argument in support of these petitions to reopen and to 
respond to VA notices, and he has taken full advantage of 
these opportunities, submitting argument in March 2005 and 
July 2005.  Viewed in context, the furnishing of the VCAA 
notice after the decision that led to the appeal did not 
compromise "the essential fairness of the [adjudication]."  
Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005).  The 
veteran has had a "meaningful opportunity to participate 
effectively" in the processing of his claims.  Id., at 120-
121.  Therefore, with respect to the timing requirement for 
the VCAA notice as to the petitions to reopen, the Board 
concludes that to decide these claims on appeal would not be 
prejudicial to the veteran.  

The requirements with respect to the content of the VCAA 
notices are met in this case as to the petitions to reopen 
claims for service connection for back pain, a right wrist 
disorder, to include arthritis, and a left ankle disorder, to 
include arthritis.  The content of the April 2004 VCAA notice 
letter complies with all pertinent VA law and regulations.  
The VCAA notice letter advised the veteran of the information 
needed to substantiate his claims on appeal, and the 
veteran's reply is of record, along with arguments of his 
representative.  The record also indicates that the veteran 
was provided with a copy of the January 2005 SSOC, both of 
which set forth the general requirements of applicable law 
pertaining to evidence to reopen a previously denied claim.  

VA has obtained all identified records noted by the veteran 
throughout the pendency of this matter.  38 U.S.C.A. § 5103A.  
Copies of all pertinent treatment and service medical records 
were obtained.  Therefore, the Board finds that the duties to 
notify and to assist have been satisfied.  It appears that VA 
has done everything reasonably possible to notify and assist 
the veteran, and further delay of the appellate review of 
this case by the Board would serve no useful purpose.  
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has attempted to obtain all identified records noted by 
the veteran throughout the course of the appeal.  
38 U.S.C.A.§ 5103A.  In particular, the veteran asserted in 
his responses to the VCAA notices that all of his relevant VA 
and private treatment records have been obtained.  Requests 
for copies of all pertinent VA treatment and private medical 
records were made, and copies of all available records 
obtained.  

Therefore, as to the claim for increase, the Board finds that 
the duty to assist has been satisfied.  It appears that VA 
has done everything reasonably possible to notify and assist 
the veteran, and further delay of the appellate review of 
this case by the Board would serve no useful purpose.  In the 
circumstances of this case and the issue adjudicated on the 
merits herein, additional efforts in accordance with the VCAA 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  

As to the applications to reopen, the VA's responsibility 
extends to requesting evidence from any new source identified 
by the claimant, and if that evidence is then not new and 
material, the claim is not reopened, and VA's duties have 
been fulfilled.  See, e.g., VBA Fast Letter 01-13 
(February 5, 2001).  VA does not have a duty to provide the 
appellant a VA examination if the claim is not reopened.  The 
VCAA explicitly stated that, regardless of any assistance 
provided to the claimant, new and material evidence must 
still be submitted to reopen a claim.  38 U.S.C. § 5103A(f) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2003); see also 
Paralyzed Veterans of America, et. al. v. Secretary of 
Veterans Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir., September 22, 2003) (affirming 38 C.F.R. § 3.156 and 
limited duty to assist in claims to reopen).  In this case, 
the RO complied with VA's notification requirements and 
informed the appellant of the information and evidence needed 
to substantiate his claims.  Since no new and material 
evidence has been submitted in conjunction with the recent 
claims, an examination is not required.  The notice and duty 
to assist requirements of VCAA have been met 

General Criteria for Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where a particular disability for which the veteran is 
service connected is not listed in the VA's Schedule for 
Rating Disabilities, it may be rated by analogy to a closely 
related disease in which not only the functions affected, but 
the anatomical location and symptomatology are closely 
analogous.  38 C.F.R. §§ 4.20, 4.27; see also Lendenmann v. 
Principi, 3 Vet. App. 345, 348 (1992); Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992).  An analogous rating may only be 
assigned where the service-connected disability is not listed 
in the rating schedule.  38 C.F.R. § 4.27; see also 
Lendenmann, 3 Vet. App. at 349-50; Pernorio, 2 Vet. App. at 
629.  

Criteria for Rating Peptic Ulcer Disease with Gastritis

The veteran's service-connected PUD with gastritis is rated 
pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7305, which 
provides for a 20 percent rating for "moderate" symptoms 
with recurring episodes of severe symptoms occurring two or 
three times a year and averaging 10 days in duration, or with 
continuous moderate manifestations.  38 C.F.R. § 4.114, 
Diagnostic Code 7305.  In order for a 40 percent to be 
assigned under Diagnostic Code 7305, the evidence of record 
would have to show moderately severe symptoms that are less 
than severe, but include impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration and at least four or 
more times a year.  38 C.F.R. § 4.114, Diagnostic Code 7305.  

The veteran contends that for all periods of the instant 
appeal, he should be entitled to a rating in excess of 20 
percent for his service-connected PUD with gastritis, based 
upon severe stomach upset, recurring vomiting, weight loss 
and heartburn.  

Procedural and Factual Background

A January 2000 Board decision granted a claim for service 
connection for peptic ulcer disease with gastritis on a 
direct basis, finding that no such preexisting disorder had 
been noted at entry into service.  The Board recognized that 
the veteran's service medical records showed a diagnosis of 
peptic ulcer disease (PUD) in April and May 1996 (after some 
repeated question regarding the proper diagnosis), as well as 
a diagnosis of gastroenteritis in October 1996.  The Board 
noted the veteran's in-service reports of a medical history 
of pre-service bleeding ulcers, with the loss of his stomach 
lining, as well as a history of gastroesophageal reflux 
disease (GERD).  Finally, the Board observed that a December 
1998 report of VA stomach examination continued the diagnosis 
of peptic ulcer disease with gastritis.  

An April 2000 RO decision assigned an initial 20 percent 
evaluation for PUD with gastritis, and the veteran did not 
initiate an appeal of that decision.  

In June 2001, the veteran filed a claim for an evaluation in 
excess of 20 percent for his service-connected PUD with 
gastritis, and the appeal arises from the March 2002 RO 
decision to deny the claim, as well as the June 2003 RO 
decision which assigned a noncompensable (zero percent) 
evaluation for PUD with gastritis, effective from September 
1, 2003.  

The medical evidence of record, both VA and private and dated 
from June 2000 (one year prior to the receipt of the 
veteran's claim on appeal), shows continued complaints of 
stomach upset, nausea, weight loss and vomiting, but no 
diagnosis of peptic ulcer disease or gastritis, and only some 
minor weight fluctuation and very occasional vomiting.  See 
VA reports of examinations of May 2001 and September 2004, 
detailed below.  

The above medical evidence shows that clinical diagnoses have 
varied.  In June and July 2001, a VA gastroenterologist, who 
reviewed the veteran's documented clinical records, initiated 
treatment for what was thought to be H. pylori bacterial 
infection.  A July 2001 VA assessment was possible non-ulcer 
dyspepsia.  In October 2001, the veteran was thought to 
possibly have kidney stones.  In October 2001, the veteran 
vomited in reaction to taking his gastrointestinal 
medications.  In November 2001, the veteran was counseled not 
to take his stomach medications on an already upset, or 
empty, stomach.  Private treatment records of November 2002 
(King's Daughters Medical Center) show treatment for a viral 
syndrome, with a past history of a peptic ulcer.  VA 
treatment record of December 2002 includes the assessment of 
possible GERD versus gastritis.  In May 2003, the veteran was 
thought to have possible gallstones.  Private treatment 
records of Lawrence County Hospital, dated from December 1999 
to March 2003, show treatment from December 1999 to March 
2003 for one diagnosis-gastroenteritis, with notation of a 
prior history of peptic ulcers.  No evidence shows a 
diagnosis of ulcers.  

VA and private treatment records, including VA examination of 
May 2001 and private treatment records dated from June 2000 
to the present, show that the veteran's weight has fluctuated 
from a high of 199 pounds in March 2001 (See VA examination 
report of May 2001), to a low of 175 pounds in early November 
2002, with late November 2002 weight of 190 pounds (King's 
Daughters Medical Center) following Thanksgiving weekend.  

On VA examination in September 2004, the veteran's documented 
clinical history was reviewed.  The physical examination of 
the veteran revealed tenderness in the right upper quadrant 
of the abdomen and right periumbilical region, with no 
guarding, no rebound, no masses, no hepatomegaly, no 
splenomegaly and no ascities.  Bowel sounds were present, and 
blood chemistry analysis revealed no anemia.  The examiner 
opined that the veteran had no weight loss.  Upper 
gastrointestinal testing showed mucosal fold thickening, 
suggestive of gastritis, but no ulcer.  The veteran also had 
a hiatal hernia.  The examiner's opinion was that the veteran 
was able to remain physically active, that his stomach 
symptoms were not incapacitating, but merely "moderate."  

Analysis

The medical evidence of record shows symptoms of the 
veteran's service-connected peptic ulcer disease with 
gastroenteritis which more closely approximate, but do not 
exceed, the criteria for a 20 percent evaluation at 38 C.F.R. 
§ 4.114, Diagnostic Code 7305.  All of the VA and private 
medical evidence detailed above demonstrates that the veteran 
has not experienced any substantial weight loss under 
38 C.F.R. § 4.112, even though his weight fluctuated from 
1975 to 1999.  See 38 C.F.R. § 4.112 (Substantial weight loss 
means a loss of greater than 20 percent of an individual's 
baseline weight, sustained for three months or longer; minor 
weight loss means a weight loss of 10 to 20 percent; 
inability to gain weight means there has been substantial 
weight loss with inability to regain it despite appropriate 
therapy).  

The September 2004 VA examiner was of the medical opinion-
uncontested by any other medical evidence of record-that the 
veteran's weight fluctuations have not been substantial.  
Additionally, there is no medical evidence that the veteran 
had any anemia during this period of time.  The veteran is 
not shown to have any ulcers, and his complaints of gastric 
upset have not been shown to be severe or averaging 10 days 
in duration.  Rather, the VA and private medical evidence, 
including a VA medical opinion of September 2004, 
demonstrates only occasional treatment, with less than four 
severe episodes a year, and even these episodes last less 
than an average of 10 days per episode.  Furthermore, even if 
the veteran's complaints of gastrointestinal impairment are 
accepted as accurate and credible, the demonstrated clinical 
facts tend to show no more than continuous "moderate" 
manifestations, warranting no more than a 20 percent 
evaluation under Diagnostic Code 7307.  

As the preponderance of the evidence is against the claim for 
an evaluation in excess of 20 percent, both prior to and from 
September 1, 2003, for a history of peptic ulcer disease with 
gastritis, the benefit-of- the-doubt rule does not apply, and 
this aspect of the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The RO considered whether referral was warranted for 
consideration of an extraschedular evaluation. In exceptional 
cases where the schedular evaluations are found to be 
inadequate, an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability may be approved, provided 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b).

In this case, there is no evidence of any ulcer, and no 
evidence that his symptoms, however diagnosed, have caused 
marked interference with employment (i.e., beyond that 
contemplated in the schedular evaluations), has necessitated 
frequent periods of hospitalization, or otherwise has 
rendered impracticable the application of the regular 
schedular standards. The medical evidence of record does not 
show that the veteran requires frequent treatment for this 
disability, other than medication.  He has not required 
hospitalization.  The required medical treatment is therefore 
not of a level to render the schedular criteria inadequate. 
The evidence does not suggest that the impairment resulting 
solely from the service-connected peptic ulcer disease with 
gastritis warrants extra-schedular consideration. Therefore, 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted in this case.

Reopening Claims For Service Connection For Back Pain, and 
Right Wrist and a Left Ankle Disorders, to include Arthritis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

For applications to reopen filed before August 29, 2001, as 
was the application in this case, new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The claimant does 
not have to demonstrate that the new evidence would probably 
change the outcome of the prior denial.  Rather, it is 
important that there be a complete record upon which the 
claim can be evaluated, and some new evidence may contribute 
to a more complete picture of the circumstances surrounding 
the origin of a claimant's injury or disability.  Hodge, 155 
F.3d at 1363.  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992) (in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

Regardless of what the RO has done in adjudicating an 
application to reopen a claim, "the Board does not have 
jurisdiction to consider a claim which it previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so 
find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); 38 U.S.C.A. §§ 5108, 7104(b) (West 1991).  Although 
this claim does not involve a prior final denial by the Board 
but rather by the RO, the same statutory reopening 
requirements apply to prior final RO decisions.  Suttmann v. 
Brown, 5 Vet. App. 127, 135 (1993).  Therefore, the Board is 
required by statute to review whether new and material 
evidence has been submitted to reopen the claim.

Analysis

A February 1999 RO decision denied claims of service 
connection for back pain, a right wrist disorder, to include 
arthritis, and a left ankle disorder, to include arthritis.  
This decision was based upon the evidence of record, which 
included the veteran's service medical records, and reports 
of VA examinations in December 1998.  The RO found that 
neither the service medical records, nor the post-service VA 
examination report of December 1998, showed any of the 
claimed disorders, and that, on this basis, the RO denied the 
claims for service connection for back pain, a right wrist 
disorder, to include arthritis, and a left ankle disorder, to 
include arthritis.  The December 1998 VA examination was 
silent for any spine, wrist or ankle disorder.  

Notice of the December 1998 decision was issued to the 
veteran in February 1999, and no timely reply is of record.  
The veteran did not perfect an appeal to the Board of this 
rating decision, and it is final.  38 U.S.C.A. § 7105(c).  

The veteran seeks to reopen his claims for service connection 
for back pain, a right wrist disorder, to include arthritis, 
and a left ankle disorder, to include arthritis.  He makes no 
specific argument other than to state that while in service 
he had pains in his back, right wrist and left ankle which 
continue to the present.  

The evidence of record since the time of the February 1999 RO 
rating decision includes the veteran's general statements of 
entitlement to service connection for continued back, right 
wrist and left ankle pain.  Such duplicate evidence clearly 
does not represent new and material evidence.  Morton v. 
Principi, 3 Vet. App. 508 (1992).  

Additional private treatment records received since February 
1999 are significant for the October 2001 notation of a three 
day history of back spasms.  Notation was made of a history 
of ulcers.  No diagnosis regarding the spine was given.  The 
veteran was also seen in January 2004 for treatment of 
multiple knife stab wounds, including wounds of the back and 
arms.  Additional VA treatment records received since 
February 1999 include VA treatment records significant only 
for a February 2000 notation of complaints of right wrist 
pain, swelling and stiffness, and left ankle pain and 
numbness.  The examiner noted no weakness in the right wrist 
and the examination was otherwise negative.  Notation was 
made that there were no arthralgias.  No diagnosis was given.   

The evidence of record shows a few complaints of back, wrist 
and ankle pain years after his separation from service in 
1997.  However, pain in the absence of objective medical 
evidence of a diagnosed or identifiable underlying disease, 
is not a "disability" for which compensation benefits are 
payable.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
aff'd in part, 239 F.3d 1356 (Fed. Cir. 2001), vacated and 
remanded on other grounds, (U.S. Vet. App. Nov. 6, 2001).  
The notation of a complaint of pain, therefore, does not 
constitute new and material evidence particularly since the 
basis of the February 1999 RO decision to deny the claims was 
that the evidence of record at that time showed no current 
back, wrist or ankle disorder.  No evidence of record is 
relevant to whether a current back, wrist, or left ankle 
disorder, if any, began in service or is the result of a 
disease or injury incurred service.  Therefore, the evidence 
added to the record since the February 1999 rating decision 
does not bear directly and substantially upon the specific 
matters under consideration, and, by itself or in connection 
with evidence previously assembled, it is not so significant 
that it must be considered in order to fairly decide the 
merits of the claims for service connection for back pain, a 
right wrist disorder, to include arthritis, and a left ankle 
disorder, to include arthritis.  

Given the above situation, the Board concludes that the 
evidence received since the February 1999 RO decision is not 
new and material.  Accordingly, the petitions to reopen 
claims for service connection for back pain, a right wrist 
disorder, to include arthritis, and a left ankle disorder, to 
include arthritis, may not be granted.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  


ORDER

A rating in excess of 20 percent for a history of peptic 
ulcer disease with gastritis is denied.  

New and material evidence having not been received, the 
claims for service connection for back pain, a right wrist 
disorder, to include arthritis, and a left ankle disorder, to 
include arthritis, are not reopened, and the petitions to 
reopen such claims are denied.  


	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


